Appellant was tried before the court sitting without a jury on an affidavit charging that he "did buy sell or have in possession illegally * * * prohibited liquors." He was found guilty, and brings this appeal.
There is not much to be said.
His demurrers to the affidavit were properly overruled. Jinright v. State, 220 Ala. 268, 125 So. 606.
In the first place, there was no objection interposed to the question calling for the testimony as to what appellantsaid at the time and place where the whiskey was found. But if there had been, it appears that whatever he may have there said would have been a part of the res gestae, and admissible into the evidence. Vincent v. State, 22 Ala. App. 172, 113 So. 643.
We observe no error, and the judgment appealed from is affirmed.
Affirmed. *Page 328